Lake Shore Bancorp, Inc. 8-K Exhibit 10.1 Amended And Restated Employment Agreement This Amended And Restated Employment Agreement (the Agreement") is made and entered into as of April 3, 2010 (the "Effective Date") by and between Lake Shore Bancorp Inc., a federally-chartered corporation having an office at 128 East 4th Street, Dunkirk, New York 14048 (the "Company") and David C. Mancuso, an individual residing at 50 Lafayette Avenue, Dunkirk, New York 14048 (the "Executive"). Introductory Statement Lake Shore Savings Bank, a federally-chartered savings bank having an office at 128 East 4th Street, Dunkirk, New York 14048 (the "Bank) is a federally-chartered stock savings bank and a wholly-owned subsidiary of the Company, a mid-tier stock holding company, which is majority owned by Lake Shore, MHC, a mutual holding company. The Executive has served the Bank in an executive capacity for many years and is familiar with the Bank's operations. The Board of Directors of the Company has concluded that it is in the best interests of the Company and their shareholders to secure a continuity in management and also consider it desirable to establish a working environment for the Executive which minimizes the personal distractions that might result from possible business combinations in which the Company might be involved. For these reasons, the Board of Directors of the Company has decided to offer to enter into a contract with the Executive for his future services. The Executive has accepted this offer. The terms and conditions which the Company and the Executive have agreed to are as follows. Agreement Section 1.Employment. The Company hereby continues to employ the Executive, and the Executive hereby accepts such continued employment, during the period and upon the terms and conditions set forth in this Agreement. Section 2.Employment Period; Remaining Unexpired Employment Period. (a)The Company shall employ the Executive during an initial period of three (3) years beginning on April 3, 2010 (the "Employment Commencement Date") and ending on the day before the third (3rd) anniversary of the Employment Commencement Date, and during the period of any additional extensions described in section 2(b) (the "Employment Period). (b)The Board of Directors of the Company shall conduct an annual review of the Executive's performance on or about each anniversary of the Employment Commencement Date (each, an "Anniversary Date") and may, on the basis of such review and by written notice to the Executive, offer to extend the Employment Period through the day before the third (3rd) anniversary of the relevant Anniversary Date. In such event, the Employment Period shall be deemed extended in the absence of objection from the Executive by written notice to the Company given within ten (10) business days after his receipt of the Company's offer of extension. (c)Except as otherwise expressly provided in this Agreement, any reference in this Agreement to the term "Remaining Unexpired Employment Period as of any date shall mean the period beginning on such date and ending on the day before the third (3rd) anniversary of the Employment Commencement Date or, if later, on the day before the third (3rd) anniversary of the last Anniversary Date as of which the Employment Period was extended pursuant to section 2(b). (d)Nothing in this Agreement shall be deemed to prohibit the Company from terminating the Executive's employment before the end of the Employment Period with or without notice for any reason. This Agreement shall determine the relative rights and obligations of the Company and the Executive in the event of any such termination. In addition, nothing in this Agreement shall require the termination of the Executive's employment at the expiration of the Employment Period. Any continuation of the Executive's employment beyond the expiration of the Employment Period shall be on an "at-will" basis unless the Company and the Executive agree otherwise. Section 3.Duties. The Executive shall serve as Chief Executive Officer and President of the Company, having such power, authority and responsibility and performing such duties as are prescribed by or under the Company's By-Laws and as are customarily associated with such positions. The Executive shall devote his full business time and attention (other than during weekends, holidays, approved vacation periods, and periods of illness or approved leaves of absence) to the business and affairs of the Company and shall use his best efforts to advance their respective best interests. Section 4.Cash Compensation. In consideration for the services to be rendered by the Executive hereunder, the Company shall pay to him a salary at an initial annual rate of TWO HUNDRED SEVENTY FIVE THOUSAND DOLLARS ($275,000), payable in approximately equal installments in accordance with their respective customary payroll practices for senior officers.
